DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 2-10-2022 have been fully considered and are addressed in the instant Office Action. 
Claims 7, 10, 15, 17, and 20 have been amended.
Claims 1-20 are currently pending and are rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 2-10-2022 have been fully considered but they are not persuasive. 

I. Double Patenting
It appears that a Terminal Disclaimer has not yet been filed at the time of filing of the instant Applicant’s arguments. The Double Patenting rejection will be maintained until a Terminal Disclaimer has been filed, reviewed, and approved via a Terminal Disclaimer review decision. 

II. Claim Rejections - 35 U.S.C. § 112
	The 112(a) rejections have been withdrawn in view of the amendments to the claims, which have removed the claim language rejected under 112(a) in its entirety.

III. Claim Rejections - 35 U.S.C. § 102
The Applicant argues on pages 9-10:
“Slamka does not teach or suggest at least the foregoing limitations of claim 1. The Office Action mentions that Slamka teaches "determining the device location with respect to streets." See Office Action pg. 8. Specifically, the Office Action mentions that Slamka teaches "road segments" and draws the comparison to "streets." However, Applicants respectfully disagree. Slamka teaches guidance commands based on the G.P.S. location of the mobile device. Notably, nowhere does Slamka teach or mention a mobile device 9 associated with a road segment, wherein the road segment is a factor in the position circuity or a factor in determining the guidance commands”.
	
The Examiner notes that Slamka expressly indicates in para.[0026]
“geographically identify where the user is located (e.g., at which cross-streets the user is stopped or traveling near)”, para.[0029] of Slamka, emphasis added. 
	The Applicant has not provided any persuasive arguments that exemplify why the “streets” taught by Slamka do not anticipate the recited “road segments”. The claims do not include any limitations of qualifications associated with the “road segment” that precludes the broadest reasonable interpretation that the “streets” taught by Slamka anticipates a “road segment”. Specifically, a “road segment” broadly encompasses any arbitrary length of road along a specific road, including, but not limited to, the full length of a road from a starting point of a road to an ending point of the road at a specific cross-street. Furthermore, Slamkla expressly indicates “cross-streets”, wherein the cross-street encompasses a point where multiple “segments” of multiple different streets meet and intersect. 

The Applicant argues on page 10:
“However, nowhere does Slamka disclose "position circuitry configured to calculate a location of the mobile device associated with a road segment." Nowhere does Slamka teach or mention a mobile device associated with a road segment. Slamka only determines the mobile device's location without association to the road segment the device is located near or by. Accordingly, Slamka does not teach or suggest "position circuitry configured to calculate a location of the mobile device associated with a road segment."”. 
	The Examiner asserts that Slamka explicitly teaches navigating the user to a destination, which includes the crossing streets to reach the destination:
“Audible messages emitted from the earpieces 112 identify the object and its location relative to the user 106 to help the user 106 avoid collisions with these obstacles…The long-range system audibly maps out the destination and associated landmarks and tracked object (e.g., buildings and vehicles) and may provide audible instructions that help navigate the user 106 to a destination”, para.[0049] of Slamka, emphasis added.

“Audible feedback can also include occasionally
informing the user of their whereabouts...the voice calls or music can be temporarily interrupted in response to detecting an abrupt change in movement or other possible danger, such as detecting a street crossing by way of GPS or maps”, para.[0138] of Slamka, emphasis added. 

	The Examiner asserts that it was well-known in the art at the time of the invention that motor vehicles travel on designated streets that are separate from paths that are made for pedestrians (e.g pedestrian “sidewalks”). Therefore, since Slamka explicitly providing guidance based on vehicles traveling on streets and provides warning based on the cross-streets, Salmka explicitly provides guidance commands that are based on “road segments”. 
  
The Applicant argues on page 11: 
“Assuming, arguendo, that the guidance commands in Slamka are based on the G.P.S. location of the mobile device, nowhere does Slamka teach guidance commands that are in consideration or associated with a road segment”.
	The Examiner notes that Slamka explicitly indicates that the guidance commands are associated with the surrounding roads:
“Audible feedback can also include occasionally
informing the user of their whereabouts….the voice calls or music can be temporarily interrupted in response to detecting an abrupt change in movement or other possible danger, such as detecting a street crossing by way of GPS or maps”, para.[0138] of Slamka. 
	The Examiner notes that Slamka explicitly teaches warning the user about a cross-street in order to prevent the user from walking into the cross-street, wherein it was well-known in the art at the time of the invention that vehicles travel on streets, and that it is preferable to prevent a user from colliding with a vehicle by walking into the cross-street. 
The Applicant’s arguments are not persuasive and the Slamka reference is maintained.

B. Independent Claims 10 and 17
The Applicant’s arguments appear to be primarily directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. The Examiner asserts that it appears that Slamka teaches at least using location data related to streets as seen in at least para.[0138] of Slamka discussed supra. 
For at least the reasons set forth above, the Slamka reference is maintained. 

IV. Claim Rejections - 35 U.S.C. § 103
For at least the reasons set forth above regarding claim 1, the Slamka reference is maintained. 
Please see the official reasoning in the instant Office Action below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-11, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 16, 17, and 19 of U.S. Patent No. 10,325,489. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons stated in the table below.

Current Application 16430032
U.S Patent 10325489
Claim 1: 
    An apparatus comprising: an image acquisition device configured to capture a series of image data describing one or more movable objects in a geographic area in a vicinity of a mobile device; 

     position circuitry configured to calculate a location of the mobile device associated with a road segment; 

     and a controller configured to track movement of the one or more movable objects in the series of image data and generate a guidance command based on the movement of the one or more movable objects and the road segment associated with the mobile device is anticipated by….

Claim 12: 
     A navigation apparatus comprising: computer program code to cause the navigation apparatus to:
     determine, from image data captured by a camera…identities of a plurality of movable objects in a vicinity of the navigation apparatus;

     track movements of the plurality of movable objects over time with respect to the navigation apparatus;

Claim 13:  a communication interface configured to receive data indicative of the location of the
mobile device.

Claims 2 and 11: 
      determine whether one of the one or more movable objects is usable for the guidance command is anticipated by….
Claim 12:  
     analyze the identities of the plurality of movable objects and the movements of the plurality of movable objects for use as reference points for guidance maneuvers.

Claim 5: 
     the controller is configured to determine visibility from the road segment to a subsequent road segment or a sign corresponding to a subsequent road segment is anticipated by…

Claim 11: 
     the at least one suitability characteristic comprises a distance between the at least one movable object and a destination location.
 

 Claim 6: 
     the controller is configured to select the one or more movable objects based on a suitability characteristic is anticipated by….

Claim 16:  
     determine a suitability characteristic value for each of the plurality of movable objects.

Claims 7, 15, and 20: 
     the suitability characteristic includes an identity of the one or more movable objects, a time elapsed that the movable object has been stationary, or a degree to which the or more movable objects stand out from the surroundings is anticipated by…

Claim 17: 
     the suitability characteristic value relates to an identity of the plurality of movable objects, a stationary time of the plurality of movable objects, or a location of the plurality of movable objects with respect to a destination location.
Claims 8 and 16: 
      identifies/identifying a past velocity or acceleration of the one or more movable objects and selects the one or more movable objects for the guidance command based on the past velocity or acceleration is anticipated by…

Claim 12: 
     track movements of the plurality of movable objects over time. 
Claim 9: 
     the image acquisition device is a camera or a ranging device mounted to a vehicle is anticipated by…

Claim 19: 
a camera coupled to another vehicle.
Claim 10:
     A method comprising: identifying a series of data describing one or more movable objects in a geographic area in a vicinity of a mobile device;  

     determining a location of the mobile device; 

     identifying a route from the location of the mobile device to a destination; 

     tracking movement of the one or more movable objects in the series of data; 

     and generating a guidance command based on the movement of the one or more movable objects and a reference point in the route from the location of the mobile device to the destination.


Claim 12: 
…identities of a plurality of movable objects in a vicinity of the navigation apparatus;

     track movements of the plurality of movable objects over time with respect to the navigation apparatus;

     generate a route for a vehicle including a turn guidance command based on the location of the navigation device and a location of the landmark

Claim 13:  
     a communication interface configured to receive data indicative of the location of the mobile device.

Claim 17:
     identify a series of data describing one or more movable objects in a geographic area in a vicinity of a mobile device; 

     determine a location of the mobile device; 

     track movement of the one or more movable objects in the series of data; 

     and generate a guidance command based on the movement of the one or more movable objects and the location of the mobile device.

 Claim 12: 
…identities of a plurality of movable objects in a vicinity of the navigation apparatus;

     track movements of the plurality of movable objects over time with respect to the navigation apparatus;

     generate a route for a vehicle including a turn guidance command based on the location of the navigation device and a location of the landmark

Claim 13:  
     a communication interface configured to receive data indicative of the location of the mobile device.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 6-8, 10-12, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Slamka (US Publication No. 2012/0062357).
Regarding claim 1, Slamka teaches An apparatus comprising: 
an image acquisition device (see at least para.[0011] and [0031], Slamka teaches a camera) configured to capture a series of image data describing one or more movable objects in a geographic area (see at least para.[0029], Slamka teaches detecting objects in the environment) in a vicinity of a mobile device (see at least para.[0028], Slamka teaches any conceivable device than can be carried by a user, which anticipates a mobile device); 
position circuitry configured to calculate a location of the mobile device associated with a road segment (see at least para.[0029], [0138], and [0205], Slamka teaches determining the device location with respect to streets). 
and a controller configured to track movement of the one or more movable objects in the series of image data (see at least para.[0033], [0035], [0049], and [0062], Slamka teaches tracking objects in the environment)
 and generate a guidance command based on the movement of the one or more movable objects and the road segment associated with the mobile device (see at least para.[0029-0030], Slamka teaches guiding the user to avoid objects in the environment. Also, see at least para.[0034], Slamka teaches using voice guidance).

Regarding claim 2, Slamka teaches wherein the controller is configured to determine whether one of the one or more movable objects is usable for the guidance command (see at least para.[0029], Slamka teaches determining which objects are used to generate the guidance). 

Regarding claim 6, Slamka teaches the controller is configured to select the one or more movable objects based on a suitability characteristic (see at least para.[0029], Slamka teaches determining which objects are on a path to collide with the user, and assigns priority to specific objects in the environment, wherein deterring which object requires priority anticipates determining a “suitability characteristic”).

Regarding claim 7, Slamka teaches the suitability characteristic includes an identity of the one or more movable objects (see at least para.[0064], Slamka teaches identifying the type of object), a time elapsed that the movable object has been stationary (see at least para.[0029] and [0035], Slamka teaches determining stationary objects and moving objects. Also, see at least para.[0045], Slamka teaches determining the speed or direction of an object, wherein the speed of an object is related to distance over time).

Regarding claim 8, Slamka teaches the controller identifies a past velocity or acceleration of the one or more movable objects and selects the one or more movable objects for the guidance command based on the past velocity or acceleration (see at least para.[0029] and [0035], Slamka teaches determining stationary objects and moving objects. Also, see at least para.[0045], Slamka teaches determining the speed and direction of an object. Therefore, since the speed of an object is related to distance over time, Slamka anticipates using at least a past speed and direction in order to determine if the object will collide with the user).

Regarding claim 10, Slamka teaches A method comprising: 
identifying a series of data describing one or more movable objects (see at least para.[0045], Slamka teaches identifying movable objects) in a geographic area in a vicinity of a mobile device (see at least para.[0029], Slamka teaches detecting objects in the environment); 
determining a location of the mobile device (see at least para.[0031], Slamka teaches determining the location of the mobile device), wherein the location of the mobile device is associated with a road segment (see at least para.[0029], [0138], and [0205], Slamka teaches determining the device location with respect to streets, wherein the location data  of the streets are associated with GPS and map data as seen in para.[0138]);
identifying a route from the location of the mobile device to a destination (see at least para.[0030], Slamka teaches a route to a destination); 
tracking movement of the one or more movable objects in the series of data (see at least para.[0033], [0035], [0049], and [0062], Slamka teaches tracking objects in the environment); 
and generating a guidance command based on the movement of the one or more movable objects and a reference point in the route from the location of the mobile device to the destination (see at least para.[0029-0030], Slamka teaches guiding the user to avoid objects in the environment. Also, see at least para.[0034], Slamka teaches using voice guidance).

Regarding claim 11, Slamka teaches determining whether one of the or more movable objects is usable for guidance command (see at least para.[0029], Slamka teaches determining which objects are used to generate the guidance).

Regarding claim 12, Slamka teaches the location of the mobile device corresponds to a road segment (see at least para.[0029], [0138], and [0205], Slamka teaches determining the device location with respect to streets).
Slamka does not expressly indicate determining visibility from the road segment to a subsequent road segment or a sign corresponding to a subsequent road segment ().
However, Rossio teaches the location of the mobile device (see at least para.[0021], Rossio teaches a mobile device) corresponds to a road segment (see at least para.[0007], Rossio teaches determining the device location with respect to streets), the method further comprising: 
determining visibility (see at least para.[0042] and [0051], Rossio teaches determining visibility of a guidance feature) from the road segment to a subsequent road segment (see at least para.[0087], Rossio teaches detecting visibility of a guidance feature with respect to turning from a current road segment onto a subsequent road segment)
 or a sign corresponding to a subsequent road segment (see at least para.[0038] and [0087], Rossio teaches detecting visibility of a guidance feature, such as a sign, with respect to turning from a current road segment onto a subsequent road segment).

Regarding claim 15, Slamka teaches selecting the one or more movable objects (see at least para.[0029], Slamka teaches selecting and alerting the user to specific objects in the environment) based on a suitability characteristic including an identity of the movable object (see at least para.[0064], Slamka teaches identifying the type of object), a time elapsed that the movable object has been stationary (see at least para.[0029] and [0035], Slamka teaches determining stationary objects and moving objects. Also, see at least para.[0045], Slamka teaches determining the speed or direction of an object, wherein the speed of an object is related to distance over time).

Regarding claim 16, Slamka teaches identifying a past velocity or acceleration of the one or more movable objects and selecting the one or more movable objects for the guidance command based on the past velocity or acceleration (see at least para.[0029] and [0035], Slamka teaches determining stationary objects and moving objects. Also, see at least para.[0045], Slamka teaches determining the speed and direction of an object. Therefore, since the speed of an object is related to distance over time, Slamka anticipates using at least a past speed and direction in order to determine if the object will collide with the user).

Regarding claim 17, Slamka teaches A non-transitory computer readable medium including instructions that when executed are operable to (see at least para.[0185], Slamka teaches physical  non-transitory computer readable mediums): 
identify a series of data describing one or more movable objects in a geographic area in a vicinity of a mobile device (see at least para.[0045], Slamka teaches identifying movable objects); 
determine a location of the mobile device (see at least para.[0028], Slamka teaches any conceivable device than can be carried by a user, which anticipates a mobile device), wherein the location of the mobile device is associated with a road segment (see at least para.[0029], [0138], and [0205], Slamka teaches determining the device location with respect to streets, wherein the location data of the streets are associated with GPS and map data as seen in para.[0138]); 
track movement of the one or more movable objects in the series of data (see at least para.[0033], [0035], [0049], and [0062], Slamka teaches tracking objects in the environment); 
and generate a guidance command based on the movement of the one or more movable objects and the location of the mobile device (see at least para.[0029-0030], Slamka teaches guiding the user to avoid objects in the environment. Also, see at least para.[0034], Slamka teaches using voice guidance).

Regarding claim 18, Slamka teaches identify a road segment associated with the location of the mobile device (see at least para.[0034], Slamka teaches road segments. Also, see at least para.[0029], [0138], and [0205], Slamka teaches determining the device location with respect to roads). 
wherein the guidance command is based on visibility from the road segment (see at least para.[0045], Slamka teaches detecting visible objects such as vehicles on the road).

Regarding claim 20, Slamka teaches select the one or more movable objects (see at least para.[0029], Slamka teaches selecting and alerting the user to specific objects in the environment) based on a suitability characteristic including an identity of the movable object (see at least para.[0064], Slamka teaches identifying the type of object), a time elapsed that the movable object has been stationary (see at least para.[0029] and [0035], Slamka teaches determining stationary objects and moving objects. Also, see at least para.[0045], Slamka teaches determining the speed or direction of an object, wherein the speed of an object is related to distance over time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-5, 13, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slamka (US Publication No. 2012/0062357), as applied to claims 1, 10, and 17 above, and further in view of Rossio (US Publication No. 2011/0054772).
Regarding claim 3, Slamka does not expressly indicate the controller is configured to determine visibility from the road segment to a subsequent road segment or a sign corresponding to a subsequent road segment.
However, Rossio teaches the controller (see at least para.[0007], Rossio teaches a processor) is configured to determine visibility (see at least para.[0042] and [0051], Rossio teaches determining visibility of a guidance feature) from the road segment to a subsequent road segment (see at least para.[0087], Rossio teaches detecting visibility of a guidance feature with respect to turning from a current road segment onto a subsequent road segment) 
or a sign corresponding to a subsequent road segment (see at least para.[0038] and [0087], Rossio teaches detecting visibility of a guidance feature, such as a sign, with respect to turning from a current road segment onto a subsequent road segment). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Rossio to determine the visibility of a guidance feature within the line of sight of a user in order to effectively guide the user to a destination, as recognized by Rossio in at least para.[0007]. 

Regarding claim 4, Slamka does not expressly indicate the controller generates the guidance command in response to the visibility from the road segment to the subsequent road segment or the sign corresponding to the subsequent road segment. 
However, Rossio teaches the controller generates the guidance command (see at least para.[0006], Rossio teaches generating guidance messages) in response to the visibility (see at least para.[0042] and [0051], Rossio teaches determining visibility of a guidance feature) from the road segment to the subsequent road segment (see at least para.[0087], Rossio teaches detecting visibility of a guidance feature with respect to turning from a current road segment onto a subsequent road segment).
or the sign corresponding to the subsequent road segment (see at least para.[0038] and [0087], Rossio teaches detecting visibility of a guidance feature, such as a sign, with respect to turning from a current road segment onto a subsequent road segment).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Rossio to determine the visibility of a guidance feature within the line of sight of a user in order to effectively guide the user to a destination, as recognized by Rossio in at least para.[0007]. 

Regarding claim 5, Slamka teaches the one or more objects includes a first object and a second object (see at least para.[0045], Slamka teaches identifying multiple objects), 
wherein the controller is configured to compare distances (see at least para.[0031], Slamka teaches determining distances to any environmental objects) to the first object and the second object to a direction included in the guidance command (see at least para.[0049], Slamka teaches providing guidance to a destination based on the detected environmental objects).
Slamka does not expressly indicate using a turn-by-turn-direction with respect to the distances of the first and second objects. However, Slamka does teach providing turn-by-turn directions with respect to a destination, as seen in at least para.[0218] of Slamka.
Furthermore, Rossio teaches the controller is configured to compare distances (see at least para.[0051], Rossio teaches determining distances to any environmental objects) to the first object and the second object to a turn-by-turn-direction (see at least para.[0038], Rossio teaches generating turn-by-turn directions) included in the guidance command (see at least para.[0051], Rossio teaches the different guidance feature points are assigned different visibility attributes based on the respective distances of the guidance feature points. Also, see at least para.[0006], Rossio teaches generating guidance messages). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Rossio to compare distances with respect to guidance features and a guidance command in order to effectively guide the user to a destination, as recognized by Rossio in at least para.[0007]. 

Regarding claim 13, Slamka does not expressly indicate generating the guidance command in response to the visibility from the road segment to the subsequent road segment or the sign corresponding to the subsequent road segment. 
However, Rossio teaches generating the guidance command (see at least para.[0006], Rossio teaches generating guidance messages) in response to the visibility (see at least para.[0042] and [0051], Rossio teaches determining visibility of a guidance feature) from the road segment to the subsequent road segment (see at least para.[0087], Rossio teaches detecting visibility of a guidance feature with respect to turning from a current road segment onto a subsequent road segment).
or the sign corresponding to the subsequent road segment (see at least para.[0038] and [0087], Rossio teaches detecting visibility of a guidance feature, such as a sign, with respect to turning from a current road segment onto a subsequent road segment).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Rossio to determine the visibility of a guidance feature within the line of sight of a user in order to effectively guide the user to a destination, as recognized by Rossio in at least para.[0007]. 

Regarding claim 14, Slamka teaches the one or more objects includes a first object and a second object (see at least para.[0045], Slamka teaches identifying multiple objects), 
comparing distances (see at least para.[0031], Slamka teaches determining distances to any environmental objects) to the first object and the second object to a direction included in the guidance command (see at least para.[0049], Slamka teaches providing guidance to a destination based on the detected environmental objects).
Slamka does not expressly indicate using a turn-by-turn-direction with respect to the distances of the first and second objects. However, Slamka does teach providing turn-by-turn directions with respect to a destination, as seen in at least para.[0218] of Slamka.
Furthermore, Rossio teaches comparing distances (see at least para.[0051], Rossio teaches determining distances to any environmental objects) to the first object and the second object to a turn-by-turn-direction (see at least para.[0038], Rossio teaches generating turn-by-turn directions) included in the guidance command (see at least para.[0051], Rossio teaches the different guidance feature points are assigned different visibility attributes based on the respective distances of the guidance feature points. Also, see at least para.[0006], Rossio teaches generating guidance messages). 
and selecting the first object based on distance to the turn-by-turn direction (see at least para.[0051], Rossio teaches the different guidance feature points are assigned different visibility attributes based on the respective distances of the guidance feature points. Also, see at least para.[0006], Rossio teaches generating guidance messages, which anticipates selecting the guidance feature that is the most visible)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Rossio to compare distances wth respect to guidance features and a guidance command in order to effectively guide the user to a destination, as recognized by Rossio in at least para.[0007]. 

Regarding claim 19, Slamka teaches compare distances (see at least para.[0031], Slamka teaches determining distances to any environmental objects) to a first object and a second object to a direction included in the guidance command (see at least para.[0049], Slamka teaches providing guidance to a destination based on the detected environmental objects).
Slamka does not expressly indicate using a turn-by-turn-direction with respect to the distances of the first and second objects. However, Slamka does teach providing turn-by-turn directions with respect to a destination, as seen in at least para.[0218] of Slamka.
Furthermore, Rossio teaches compare distances (see at least para.[0051], Rossio teaches determining distances to any environmental objects) to a first object and a second object to a turn-by-turn-direction (see at least para.[0038], Rossio teaches generating turn-by-turn directions) included in the guidance command (see at least para.[0051], Rossio teaches the different guidance feature points are assigned different visibility attributes based on the respective distances of the guidance feature points. Also, see at least para.[0006], Rossio teaches generating guidance messages). 
and select the first object based on distance to the turn-by-turn direction (see at least para.[0051], Rossio teaches the different guidance feature points are assigned different visibility attributes based on the respective distances of the guidance feature points. Also, see at least para.[0006], Rossio teaches generating guidance messages, which anticipates selecting the guidance feature that is the most visible)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Rossio to compare distances with respect to guidance features and a guidance command in order to effectively guide the user to a destination, as recognized by Rossio in at least para.[0007]. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slamka (US Publication No. 2012/0062357) as applied to claim 1 above, and further in view of Hatanaka (JP2003123190).
Regarding claim 9, Slamka does not expressly indicate the image acquisition device is a camera or a ranging device mounted to a vehicle.
However, Hatanaka teaches the image acquisition device is a camera mounted to a vehicle (see at least para.[0001], Hatanaka teaches a vehicle mounted camera).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Slamka with the teachings of Hatanaka to use the a vehicle mounted camera in order to effectively provide information related to the vehicle to a user with a mobile device to facilitate navigation, as recognized by Hatanaka in at least para.[0018]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665